Filed 12/1/99 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







1999 ND 207







Charles E. Syvertson, 		Plaintiff and Appellant



v.



Dave Heit, 		Defendant and Appellee







No. 990201







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Charles E. Syvertson, pro se, North Dakota State Penitentiary, P.O. Box 5521, Bismarck, N.D. 58506-5521, plaintiff and appellant; submitted on brief.



William G. Peterson, Assistant Attorney General, Attorney General’s Office,

900 East Boulevard Avenue, Bismarck, N.D. 58505-0041, for defendant and appellee; submitted on brief.

Syvertson v. Heit

No. 990201



Per Curiam
.

[¶1]	Charles E. Syvertson, an inmate at the North Dakota State Penitentiary, brought suit against Dave Heit, a prison guard, contending he was traumatized by Heit uttering obscenities in his presence.  The district court dismissed under N.D.R.Civ.P. 12(b)(v).  We summarily affirm under N.D.R.App.P. 35.1(a)(1) (“the appeal is frivolous and completely without merit”).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring

William A. Neumann